Citation Nr: 1802435	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel




INTRODUCTION

The Veteran had active service from February 1955 to October 1976.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

To the extent that additional relevant evidence has been added to the claims file since the April 2017 statement of the case (SSOC) was issued, the Board notes that the Veteran's attorney explicitly waived review of such evidence by the agency of original jurisdiction (AOJ) within an attachment to his May 2017 VA Form 9 substantive appeal; moreover, as the Veteran's VA Form 9 substantive appeal was received after February 2, 2013, the additional evidence is subject to initial review by the Board.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II and ischemic heart disease did not have onset during active service or within one year of service discharge and are not otherwise related to active service.  

2.  The Veteran did not serve on land or in the waters offshore of the Republic of Vietnam during the Vietnam War Era.  

3.  The Veteran served at the Korat Royal Thai Air Force Base in Thailand from February 1968 to February 1969 in his military occupational specialty as an administrative technician and supervisor; however, he did not serve as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise serve near the base perimeter as shown by his military occupational specialty, daily work duties, performance evaluations, or other credible evidence; thus exposure to an herbicide agent may not be presumed, and the evidence does not document that the Veteran was otherwise directly exposed to an herbicide agent during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his attorney has raised any issues with the duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Diabetes Mellitus Type II & Ischemic Heart Disease  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including cardiovascular-renal disease and diabetes mellitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2017).  

Additionally, VA will presume that a Veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if: (1) the Veteran was in the Air Force, (2) the Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and (3) the Veteran served as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near a base perimeter, as shown by the Veteran's military occupational specialty (MOS), daily work duties, performance evaluations, or other credible evidence.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5.a (2017).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for diabetes mellitus type II and ischemic heart disease, to include as due to herbicide exposure.  

Service personnel records indicate that the Veteran served on active duty in the Air Force from February 1955 to October 1976.  Such records do not document active service in Vietnam or its waters offshore; however, the Veteran did serve at the Korat Royal Thai Air Force Base in Thailand from February 1968 to February 1969 in his military occupational specialty (MOS) as an administrative technician and supervisor.  

The Veteran's March 2016 affidavit asserts that during his official duties involved control and routing of messages, preparation of correspondence, and all other administrative functions, including meeting a C-130 aircraft from Vietnam once a week to receive aircraft mission tasking.  He further reported that his sleeping quarters were located in close proximity to the base perimeter, and that he often walked on, around, and near the base perimeter during his time on base.  

Initially, the Board notes that there is no probative evidence to show that the Veteran had actual service in Vietnam.  Therefore, the presumption of herbicide exposure in Vietnam is not warranted, and the presumption of service connection based on herbicide exposure in Vietnam does not apply.  See 38 C.F.R. § 3.307.  

Additionally, the Board finds that a preponderance of the evidence of record is against a finding that the Veteran was otherwise exposed to herbicides during active service, to include his active service at Korat Royal Thai Air Force Base in Thailand from February 1968 to February 1969 in his MOS as an administrative technician and supervisor.  

The Veteran's MOS as an administrative technician and supervisor did not involve service as a security policeman, security patrol dog handler, or member of a security police squadron, and the Veteran has not asserted such.  Regarding whether the Veteran's official duties involved other documented service on or near the base perimeter, the Board finds it significant that performance reports within service personnel records document that the Veteran's official duties were administrative in nature and that his daily duties did not place him on or near the base perimeter.  

As such, although the Board has considered the Veteran's assertions as contained within his March 2016 affidavit and discussed above, his lay assertions in this regard are of limited probative value, as they were rendered in the context of his claim for VA compensation benefits and are also inconsistent with the additional evidence of record, including service personnel records, which does not otherwise document that the Veteran's duties placed him on or near the base perimeter.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

To the extent that the Veteran could assert, based upon his report that his official duties included meeting a C-130 aircraft from Vietnam once a week to receive aircraft mission tasking, that he was directly exposed to herbicide agents during his Thailand service, the Board notes that a VA Memorandum for the Record regarding the potential for herbicide exposure in Thailand concluded that there is no presumption of "secondary exposure" based on being near aircraft that flew over Vietnam, as aerial spraying of tactical herbicides in Vietnam did not occur everywhere and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  

Given the above, the Veteran's exposure to herbicides during active service in Thailand may not be presumed.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5.a (2017).  Moreover, there is no indication that the Veteran was otherwise directly exposed to herbicides while serving in Thailand.  In sum, the preponderance of the probative evidence of record does not show that the Veteran was exposed to herbicides, either directly or presumptively, during his active service in Thailand.  

The Board has also considered the various evidence cited by the Veteran and his attorney regarding the potential for herbicide exposure in Thailand, including but not limited to the following:  1) a 1973 Department of Defense Report "Project CHECO Southeast Asia Report: Base Defense in Thailand," which reported a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces; 2) a VA Memorandum for the Record which determined that tactical herbicides were not used and stored in Thailand; however, certain records indicated that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era; thus, if a veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides; 3) a 1971 Army field manual regarding the tactical deployment of herbicides; 4) an Army supply bulletin regarding herbicides, 5) a May 2010 C&P Service Bulletin; 6) an Armed Forces Pest Management Board (ARPMB) memorandum and related e-mail; 7) pictures of Korat Air Force base; and 8) a report entitled "Vegetation Control and other uses of Herbicides and Toxic Chemicals at Korat Royal Thai Air Force Base 1967-1972"; and 9) a VA reported, "Agent Orange: Thailand Military Bases."  Notably, such evidence only addresses generally the potential for herbicide exposure in Thailand; however, as it does not relate specifically to the Veteran's active service or his official duties, it is of little probative value in the context of his service connection claims.  Cf. Wallin v. West, 11 Vet. App. 509 (1998); cf. Sacks v. West, 11 Vet. App. 314, 317 (1998).  

Finally, the Veteran's diabetes mellitus type II and ischemic heart disease are not otherwise shown to have been etiologically related to his active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service treatment records do not document any complaints, treatment, or diagnosis of diabetes mellitus type II and/or ischemic heart disease.  While post-service treatment records document that diabetes mellitus type II and ischemic heart disease were first diagnosed in 1996 and 2003, respectively, the length of time between the Veteran's active service and such diagnoses weighs against a finding that the Veteran's claimed conditions first manifested during active service or within one year of service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In conclusion, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for diabetes mellitus type II and ischemic heart disease.  As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus type II is denied.  

Service connection for ischemic heart disease is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


